PER CURIAM.
There is an implied warranty that a product will be suitable for the purpose for which it is purchased. When the evidence *60discloses that this is not the case, the purchaser has a right to recover his damages occasioned by the use of the product. Firestone v. Firestone, 263 So.2d 223 (Fla.1972); In Be Estate of Yohn, 238 So.2d 290 (Fla. 1970); Smith v. Burdine’s Inc., 144 Fla. 500, 198 So. 223 (1940); Medlin v. Rucks, 397 So.2d 950 (Fla. 4th DCA 1981); Chrysler Corporation v. Miller, 310 So.2d 356 (Fla. 3d DCA 1975); Arcade Steam Laundry v. Bass, 159 So.2d 915 (Fla. 2d DCA 1964); Section 672.315 Florida Statutes (1977).
The final judgment here under review is affirmed.
Affirmed.